Citation Nr: 1816912	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's headaches are currently assigned a noncompensable rating under Diagnostic Code 8100, effective July 26, 2011.  The Veteran seeks a compensable initial rating.

The Veteran was most recently afforded VA examinations in April 2015 and December 2015.  Notably, the December 2015 VA examination was performed after the issuance of the most recent April 2015 Supplemental Statement of the Case (SSOC).  At the March 2017 Board hearing, the Veteran testified that his headaches had increased in frequency and duration since the last VA examination.  Therefore, this matter should be remanded so that the Veteran may be afforded a new VA examination to address the current severity of his headaches.

On remand, all of the Veteran's more recent VA treatment records from Philadelphia dated since April 2017 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's treatment records from the Philadelphia VA medical center dated since April 2017.

2.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected headaches.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

